United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-182
Issued: September 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 29, 2010 appellant filed a timely appeal from a July 1, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) concerning her schedule award claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that she has any permanent impairment of the
right upper extremity causally related to her accepted employment-related conditions.
FACTUAL HISTORY
On October 20, 1999 appellant, then a 37-year-old mail handler, was struck by a
container when a jeep towing a line of containers crossed the pathway of a cable-tow line pulling
containers, which caused the container to careen out of control. OWCP accepted the conditions
1

5 U.S.C. §§ 8101-8193.

of right wrist sprain; contusion of chest wall; left hip contusion and right knee sprain. Appellant
returned to full-time limited duty on February 16, 2000.2 OWCP paid benefits, including a
recurrence of total disability of November 10, 1999 and left knee surgery on July 11, 2005.
Appellant underwent a right carpal tunnel release in the 1980s for a nonwork-related condition.3
A May 16, 2006 electromyogram (EMG) test showed denervation of L5-S1, left side
greater than right side.
On November 17, 2007 Dr. Ernesto Tolentino, a Board-certified orthopedic surgeon,
performed an impartial medical examination of appellant regarding the nature and extent of her
work-related condition. He found evidence of prior surgery with regard to examination of the
upper extremities, including the elbow and wrist. Full range of motion of all digits, as well as
the wrist itself, were found. On the right distal phalanges of the second through fourth fingers,
Dr. Tolentino noted questionable hypesthesia with the rest of the hand essentially normal.
Palpation of the volar aspect of the wrist elicited some discomfort in the area of both median
nerves, which had prior surgical intervention. With respect to the right upper extremity,
Dr. Tolentino diagnosed status post sprain of the right shoulder and right upper extremity
resolved as well as status post sprain of right upper extremity, hand and wrist. He opined that
conditions that affected the cervical spine, the right upper extremity and the left wrist had
resolved. The remaining residuals affecting appellant’s left and right knees were found to be
permanent and directly related to the October 20, 1999 work injury.
In a February 27, 2008 report, Dr. Mark A.P. Filippone, a Board-certified physiatrist,
noted appellant’s complaints included pain in the volar aspect of the right hand up to the elbow.
He recommended EMG and nerve conduction studies (NCS) of both upper extremities. Progress
reports on appellant’s other conditions, mainly her knees, were submitted.
On January 29, 2009 appellant requested a schedule award for both her left leg and right
arm. In a September 25, 2008 report, Dr. Arthur Becan, an orthopedic surgeon, noted the history
of injury, reviewed available medical records and set forth his examination findings. He
diagnosed the following right arm conditions: chronic strain and sprain to the right wrist; posttraumatic carpal tunnel syndrome to the right hand; and post-traumatic de Quervain’s disease to
the right wrist. Under the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Becan opined that appellant had 36
percent right arm impairment. Copies of appellant’s QuickDASH scores for the right arm were
provided.
In a November 25, 2008 letter, Dr. Filippone noted that he agreed with Dr. Becan’s 36
percent impairment rating of the right upper extremity.

2

On October 28, 2008 OWCP found that her earnings as a modified mail handler fairly and reasonably
represented her wage-earning capacity and reduced her wage-loss compensation to zero.
3

Under claim number xxxxxx919, appellant has an accepted left wrist injury with a date of injury of
December 29, 2004, for which she underwent left carpal tunnel release on August 29, 2006.

2

On February 20, 2009 OWCP’s medical adviser reviewed the medical evidence,
including Dr. Becan’s September 25, 2008 report. He opined that appellant reached maximum
medical improvement on September 25, 2008. Based on Dr. Becan’s findings and the A.M.A.,
Guides, right arm impairment could not be accepted because the condition of carpal tunnel
syndrome was never accepted, only a right wrist sprain. OWCP’s medical adviser noted that
while appellant had right carpal tunnel release prior to the accepted work injury of December 20,
1999, Dr. Becan made no reference to it in his report and the treating surgeon never mentioned
the right wrist in any of his reports.
In a March 11, 2010 report, Dr. Filippone reexamined appellant’s right arm and
performed EMG and NCS studies. He stated that the EMG and NCS studies indicated that a
mild right carpal tunnel syndrome that was not present on June 6, 2008 studies.
In an April 12, 2010 letter, OWCP informed appellant that the medical evidence was
insufficient to support that her right carpal tunnel syndrome was causally related to the accepted
injury of October 20, 1999. It noted that a right wrist sprain was accepted as a result of the
October 20, 1999 work incident and her right carpal tunnel release in the late 1980s or early
1990s was nonwork related. OWCP requested a medical report from appellant’s treating
physician, including a rationalized medical opinion on the causal relationship, if any, between
the work injury and the condition for which she was now being treated. It also requested factual
and medical evidence pertaining to appellant’s preexisting carpal tunnel syndrome.
In a May 5, 2010 letter, appellant’s attorney submitted an impairment rating from
Dr. Becan under the sixth edition of the A.M.A., Guides. He requested OWCP issue a decision
for a right upper extremity schedule award. In a September 25, 2008 report revised on April 27,
2010, Dr. Becan utilized the sixth edition of the A.M.A., Guides and opined that appellant had
six percent right upper extremity impairment.
In a May 6, 2010 letter, appellant stated that she had right carpal tunnel release surgery in
the 1980’s and had no symptoms following the surgery until she injured her wrist in the
October 20, 1999 work injury.
In a May 10, 2010 report, Dr. Filippone opined that appellant’s right carpal tunnel
syndrome was causally related to the repetitive nature of her federal job. He noted that she
worked limited duty in rewrap of small parcels and that there was a history of a prior right carpal
tunnel release in the 1980s. Dr. Filippone advised that the June 6, 2008 EMG/NCS studies of the
bilateral upper extremities provided evidence of a right C5-C6 cervical radiculopathy only. Due
to appellant’s persistent progression of symptoms, he performed an EMG/NCS study of the right
upper extremity on March 11, 2010, which revealed evidence of mild right carpal tunnel
syndrome, which was not present on the previous studies of June 6, 2008. Dr. Filippone opined
that, given appellant’s history, the EMG/NCS study results and clinical presentation, it was well
within reasonable medical probability that her carpal tunnel syndrome was directly the result of
the repetitive nature of her federal work. Additional progress reports were submitted.
By decision dated July 1, 2010, OWCP found that appellant did not establish impairment
of the right upper extremity due to her accepted injury.

3

LEGAL PRECEDENT
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence; thus it is the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of his or her employment injury
entitling him or her to a schedule award.4 The evidence generally required to establish causal
relationship is rationalized medical opinion evidence. The claimant must submit a rationalized
medical opinion that supports a causal connection between her current condition and the
employment injury.5 The medical opinion must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury and must explain from
a medical perspective how the current condition is related to the injury.6
Not all medical conditions accepted by OWCP result in permanent impairment to a
scheduled member.7 It is the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of an employment injury.8 Schedule
awards are payable for permanent impairments caused by the accepted employment injury and
preexisting impairments of the scheduled members.9
ANALYSIS
Appellant previously underwent right carpal tunnel release in the 1980s. She claimed
that the October 20, 1999 work injury aggravated her preexisting condition. Appellant requested
OWCP to accept right carpal tunnel and issue a schedule award. With regard to her right upper
extremity, OWCP only accepted a right wrist sprain as resulting from the October 20, 1999 work
injury.
In a May 10, 2010 report, Dr. Filippone, appellant’s treating physician, opined that
appellant’s right carpal tunnel syndrome was causally related to the repetitive nature of her
federal employment. He noted that she worked limited duty in rewrap of small parcels and that
there was a history of a right carpal tunnel release in the 1980s. Dr. Filippone also noted that the
presence of mild right carpal tunnel syndrome on the March 11, 2010 EMG/NCS studies, which
was not present on the previous studies of June 6, 2008. In this case, OWCP has not accepted a
right carpal tunnel syndrome. While Dr. Filippone offered an opinion on causal relationship, he
did not provide a reason explaining why either the accepted right wrist sprain of October 20,
1999 or appellant’s limited duties in the rewrapping of small parcels aggravated her preexisting
4

See D.H., 58 ECAB 358 (2007); Veronica Williams, 56 ECAB 367 (2005).

5

Manuel Gill, 52 ECAB 282 (2001).

6

Yvonne R. McGinnis, 50 ECAB 272 (1999).

7

Thomas P. Lavin, 57 ECAB 353 (2006).

8

Tammy L. Meehan, 53 ECAB 229 (2001).

9

Peter C. Belkind, 56 ECAB 580 (2005).

4

right carpal tunnel condition or caused a new right carpal tunnel condition. Thus, his report is of
limited probative value.
Dr. Becan’s reports are also of limited probative value. He bases his right arm
impairment rating on the nonaccepted right carpal tunnel condition. However, since Dr. Becan’s
did not provide an explanation on how appellant’s impairment was related to the accepted
condition or other work factors, his report is of limited probative value. There is no other recent
medical evidence explaining how appellant’s right carpal tunnel syndrome was caused or
aggravated by her employment.
On appeal, appellant’s attorney argues that the medical evidence confirms appellant
suffered an aggravation of the preexisting right carpal tunnel syndrome and thus established
permanent injury to the right arm. However, as explained above, the medical evidence of record
is insufficient to support causal relationship and thus there is no entitlement to a schedule award.
Appellant has not met her burden of proof to expand her claim to include a right carpal
tunnel condition or establish entitlement to a schedule award because she has not submitted
evidence that her accepted right wrist sprain caused a permanent impairment or that her
preexisting or current right carpal tunnel condition was caused or aggravated by her current
employment duties.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
carpal tunnel condition was aggravated by the October 20, 1999 injury or her employment duties.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 1, 2010 is affirmed.
Issued: September 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

